Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1, 3, and 5 – 14 are currently pending in the instant application. Claims 2, 4, and 15-22 have been cancelled. Claims 1, 3, 5-7, 11, and 13 have been amended. The claim amendments have overcome the 35 USC 101 and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/16/2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 1, 3, and 5 -14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of preparing an antibody that specifically binds to glycated CD59 peptides, does not reasonably provide enablement for the preparation and isolation of any antibody or antibody fragment using the . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claims are broadly drawn to a method of preparing or isolating antibodies using the glycated peptide having the formula provided in claims 1 and 7, respectively, where R2 and/or R3 in the formula is absent or a peptide sequence which is identical or homologous to a peptide sequence selected from residues 1-40 or 42-103 of SEQ ID NO: 6, respectively, and wherein the glycated peptide comprises WKFEH (SEQ ID NO: 1). 
The specification teaches that specific binding to glycated Amadori product of CD59 means that the antibody not only preferentially binds CD59 versus other proteins, but also that it preferentially binds a glycated Amadori product of CD59 molecule versus one that is not glycated (Para. 00120). CD59, glycated CD59, and glycated Amadori products of CD59 are defined as polypeptides having essentially the amino acid sequence identity of Accession No M95708 (Para. 0054). Further, a fragment of K41 glycated Amadori product of CD59 is said to comprise at least 8-20 or more contiguous amino acids of CD59 having consecutive sequence found in CD59 or a modified CD59 sequence (Para. 0063). Specifically, in the working examples, the glycated Amadori product of the CD59 peptide having the amino acid sequence set forth in SEQ ID NO: 3 (WKFEH) was synthesized and subsequently used in the generation of anti-Amadori glycated CD59 mouse monoclonal antibodies using the hybridoma technique.  
The specification does not teach the preparation or isolation of any antibody or antibody fragments using the glycated peptide and/or lysine residue having the structural formula disclosed in instant claims 1 and 7.  Notably, the antibody or antibody fragment is presently not recited as 
	It is well-known in the art that an epitope is the site on an antigen recognized by an antibody (Janeway, see Section 3-8) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." (2005) on IDS of 12/16/2020).  In the production of antibodies in vivo, an antigen on first exposure to a host will often bind rather weakly to several of the naive IgM of B cell clones. Those B cell clones with relatively high-affinity IgM for the antigen divide more rapidly and undergo affinity maturation for particular epitopes compared to B cells with lower affinities. The resulting matured antibody has an affinity for the epitope 30,000 times higher than the original, naive antibody and a well-defined binding region that provides a lock-and-key fit to the epitope (Frank, see Chapter 4, in particular Sections 4-1 to 4-3) (Frank, Steven A. Immunology and evolution of infectious disease. Princeton University Press, 2002 on IDS of 12/16/2020) As presently written, the R2 and R3 groups in the peptide comprising the formula set forth in claims 1 and 7 may both be absent such that claims 1 and 7 read on a glycated lysine residue only, which does not possess sequence homology to the epitope of CD59. Thus, an antibody or antibody fragment prepared using such a peptide is expected to not only bind to K41-glycated Amadori products of CD59 but also any other protein that has a glycated lysine residue. However, as stated earlier, the glycated peptides of the claimed invention cannot reasonably be used to prepare/isolate antibodies that lack the structural formula outlined in claims 1 and 7 absent of evidence to the contrary, and said antibodies will only bind glycated Amadori products of CD59 or proteins with 
The claims also recite that the R2 and R3 groups on either side of the glycated lysine at position 41 in the peptide can be or “homologous” to those found in SEQ ID NO: 6. However, the specification does not appear to either define the term ‘homologous’ as it applies to the claimed invention or provide any guidance whereby artisans can determine which amino acid substitutions are deemed homologous or non-homologous; and, as is well-known, each amino acid substitution can potentially affect the structure as well as chemical and physical properties of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995 on IDS of 12/16/2020). Further single amino acid substitutions in the antigen can diminish the binding affinity at the antibody-antigen interface (Colman, see entire document particularly Page 33, Col. 2)(Colman, Research in Immunology 145.1 (1994): 33-36 on IDS of 12/16/2020).
Of note, the glycated CD59 peptide of SEQ ID NO: 3 has cysteine residues at positions 3 and 10 (corresponding to positions 39 and 45 in the full-length CD59 protein, or SEQ ID NO: 6) replaced by alanine residues. As is well-known in the art and plainly stated on paragraph 0109 of the specification, such a substitution can prevent formation of unwanted disulfide bridges. As such, a peptide sequence that is “identical” to a peptide sequence selected from SEQ ID NO: 6 as recited in claim 1 may contain these cysteine residues, which may affect the conformation of the epitope and disrupt antigen-antibody binding. Applicant has only provided data on use of the modified glycated CD59 peptide of SEQ ID NO: 3; there is presently no evidence that the unmodified 
The prior art also teaches that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) ((Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2005 on IDS of 12/16/2020). Paragraph 0119 on page 49 of the instant specification defines antigen binding fragment of the claimed invention as one or more portions of an antibody that retains the ability to specifically bind to an antigen, however with examples of binding fragments that encompass those that lack all six CDRs, including a single isolated CDR, which is not reasonably expected to be capable of binding to antigen. Therefore, any claim that recites an antibody fragment, with the exception of claim 11, necessarily encompasses those that lack all six CDRs, including claims 1 – 10. Further, artisans would not reasonably expect to prepare an antigen-binding fragment per claim 1 by simply immunizing an animal without any additional steps such as papain digestion to generate Fab fragments. 
Therefore, while the specification is enabling for making an antibody or antibody fragment that specifically binds to glycated Amadori products of CD59 using a CD59 peptide having the amino acid sequence set forth in SEQ ID NO: 3 in which the lysine at position 41 is glycated and the cysteine residues at positions 3 and 10 (corresponding to positions 39 and 45 of the full-length CD59) are replaced by alanine, it does not enable one of ordinary skill in the art to use the invention over the full scope of the claims. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant, whereby one of ordinary skill in the art would not be able to generate any antibody or antibody fragment without 
Thus, the claimed invention is not enabled over the full scope of the claims.

Written Description
Claims 1, 3, and 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be  alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3). 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:

The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The claims are broadly drawn to a method of preparing or isolating an antibody or antibody fragment using the peptide having the formula recited in claims 1 and 7. 
The specification teaches that CD59 limits activation and prevents deposition of the membrane attack complex (MAC) in blood vessels and the kidneys. Thus, glycation of CD59 disrupts its regulatory function and effectively enables the unregulated activation of complement and excessive and accelerated deposition of MAC. Further, reports of increased deposition of the membrane attack complex of complement (MAC) in blood vessels and kidneys of diabetic patients suggest that there may be a link between complement activation and the development of diabetic 
As presently claimed, the peptide which comprises WKEFH (SEQ ID NO: 1) used in the preparation or isolation of any antibody or antibody fragment encompasses (1) the full-length human CD59 protein of SEQ ID NO: 6 in which K41 is glycated (2) any possible truncation at the N and/or C terminal ends up to the removal of all residues except for the glycated lysine at position 41, and (3) any possible homologs and truncations thereof. While Applicant discloses the use of a glycated CD59 peptide of SEQ ID NO: 3 consisting of amino acids 37-50, wherein the lysine residue corresponding to position 41 in the full-length CD59 protein is glycated, to produce anti-glycated CD59 antibodies (Example 9), there is no data concerning the use of other truncations of CD59 or homologs thereof. Further, artisans would not reasonably expect the structure recited in claims 1 and 7 to be present in any polypeptide and thus said structure cannot be used to prepare or isolate any antibody or antigen binding fragment without regard to antigen specificity commensurate in scope of the claims. Thus, the only antibodies or antibody fragments that can be made or isolated are those having specificity for the recited peptides but not for any and all antigens, especially those that do not have the structural formula outlined in claims 1 and 7. 
The claims also recite that the R2 and R3 groups on either side of the glycated lysine at position 41 in the peptide can be “identical” or “homologous” to those found in SEQ ID NO: 6. The specification does not appear to either define the term ‘homologous’ as it applies to the claimed invention or provide any guidance whereby artisans can determine which amino acid substitutions are deemed homologous or non-homologous.  There is presently also no evidence 
As stated earlier, the prior art also teaches that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6). Paragraph 0119 on page 49 of the instant specification defines antigen binding fragment of the claimed invention as one or more portions of an antibody that retains the ability to specifically bind to an antigen, however with examples of binding fragments that encompass those that lack all six CDRs, including a single isolated CDR, which is not reasonably expected to be capable of binding to antigen. Therefore, any claim that recites an antibody fragment, with the exception of claim 11, necessarily encompasses those that lack all six CDRs, including claims 1 – 10.
Therefore, while artisans would reasonably expect that truncations of SEQ ID NO:6 (specifically in which the lysine residue at position 41 is glycated and the cysteine residues at positions 39 and 45 are replaced with alanine) are correlated with the function of eliciting antibody responses that bind the glycated CD59 antigen, artisans would not reasonably believe that the breadth of structures encompassed by the peptide of claims 1 and 7 necessarily have this function, especially in the absence of evidence to the contrary.  Additionally, the structure the peptide recited in claims 1 and 7 is not expected to be present in all polypeptides such that any antibody or antibody fragment could not reasonably be prepared or isolated using the glycated peptides of the claimed invention without regard to antigen specificity. As such artisans would reasonably conclude that .   
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


	Claims 1, 3, and 5-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Halperin (US 2005/0032128). 
Halperin teaches methods of preparing an antibody that specifically binds to glycated Amadori products of CD59 (see entire document, particularly the abstract and claims).  Such antibodies are disclosed as being monoclonal, polyclonal, or recombinant with various means of production indicated, such as via hybridomas and recombinant molecular biology techniques (see paragraphs [0058-0068]).  Such methods are disclosed as comprising the use of a 14 amino acid CD59 peptide having the amino acid sequence of SEQ ID NO 3, in which the lysine residue at position 5 (corresponding to position 41 in the full-length CD59 protein) is glycated (Examples 1 – 3). This 14-mer is identical to the glycated CD59 peptide of SEQ ID NO: 3 recited in instant claim 3. Further, as stated, the glycated peptide of SEQ ID NO: 1 comprises the sequence WKFEH and thus reads on the peptide of SEQ ID NO: 3; and the glycated CD59 peptide recited in instant 
Specifically, a working example is disclosed wherein monoclonal anti-glycated CD59 antibodies are produced by immunizing BALB/C mice with the glycated CD59 peptide of SEQ ID NO: 3; the popliteal lymph node lymphocytes from the immunized mice are then isolated and fused with mouse myeloma cells to generate a hybridoma cell line (Example 1).  
Halperin also teaches that polyclonal anti-glycated CD59 antibodies may be prepared by administering glycated CD59 protein subcutaneously to New Zealand white rabbits and recovering the polyclonal antibodies from the serum later, preferably by affinity chromatography using glycated CD59 to capture the antibody, wherein the polyclonal antibody binds to the epitope of mature CD59 or of SEQ ID NO: 1 (WKFEH) (Para. 0067). This is demonstrated in Example 2 in which rabbits are immunized with human glycated CD5936-49-K41 peptide having two cysteine residues replaced by alanine to prevent formation of disulfide bridges. The rabbit serum having high levels of anti-CD5936-49-K41(glu) was collected and the anti-CD5936-49-K41(glu)-specific immunoglobulin IgG fraction was purified by affinity chromatography using CD5936-49-K41(glu) attached to a solid phase support (Para. 0197- 0198). While Halperin does not specifically state that the anti-CD5936-49-K41(glu)  antibodies are polyclonal, the natural immune response to an antigen is polyclonal. Thus, absent of evidence of further cloning, the antibodies produced in Example 2 are necessarily polyclonal. 
Halperin also teaches that the antibodies prepared in the methods disclosed may be recombinant antibodies or antibody fragments that can be isolated from a combinatorial antibody library (Para. 0068), including Fab fragments, F(ab')2 fragments, bivalent fragments, a Fd fragments, Fv fragments, and scFv fragments (Para. 0058).
.

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.
With respect to the 112(a) scope of enablement rejection, Applicant has amended claim 1 to recite a glycated peptide comprising the amino acid sequence of SEQ ID NO: 1 (WKEFH).  However, as presently written, claims 1 and 7 assert that the R2 and R3 groups surrounding the lysine residue can be absent. Thus, claims 1 and 7 read on a glycated lysine residue, which, as discussed above, cannot reasonably be used to make/isolate an antibody or fragment thereof that binds to glycated Amadori products of CD59 alone nor can the glycated lysine residue be used to make or isolate any antibody or antibody fragment commensurate in scope of claims 1 and 7 since the structure cited in the claims is not reasonably expected to be present in all polypeptides. Thus only antibodies or antibody fragments that have specificity for the claimed peptides can be made/isolated in the claimed invention.   
With respect to the 112(a) written description rejection, it is argued that given Applicant's description of Amadori modified glycated lysine residue building block formation and incorporation into polypeptides by stepwise synthesis, one of skill in the art of peptide synthesis would recognize Applicant's clear possession of peptides according to those included in the claimed methods, as well as variants that may be synthesized by simple stepwise synthesis. It is further argued that Applicant provides significant description of such variants, including general description and specific sequences. However, while artisans can certainly make variants using stepwise synthesis, artisans would not be able to readily predict beforehand which amino acids are 
With respect to the 102 art rejection, Applicant has argued that the reference is limited to compositions and methods regarding the glycated products of CD59 and peptide fragments thereof which do not arise from an Amadori rearrangement as stated in Para. 0006 of the instant specification; and that Halperin uses peptides prepared with pre-glycated glucitolysine residues having a linear and reduced sugar per Example 1 of the reference document, in contrast to the glycated peptides used in the instantly claimed invention. Application No. 15/995,370 Docket No.: 00742-248004Response dated March 11, 2021Reply to Office Action of December 16, 2020However, according to the MPEP section 2123, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. As stated earlier, the reference indeed teaches a method of preparing antibodies using the glycated peptides of the claimed invention. Further, as stated in para. 0005 of the 102 reference, glycation involves the reaction of glucose and/or other reducing sugars with amino groups in proteins resulting in the formation of a Schiff base or aldimine. This labile adduct can tautomerize via the Amadori rearrangement to the more stable ketoamine. Therefore, the amadori rearrangement occurs spontaneously to form a stable glycated product, thus the reference document does encompass glycated peptides that arise from an Amadori rearrangement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644